DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                        LINDELL McFADDEN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D22-1675


                         September 23, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Collier County; Joseph G. Foster, Judge.

Lindell McFadden, pro se.


PER CURIAM.

     Affirmed.


CASANUEVA, KHOUZAM, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.